Case 1:17-cv-03572-ARR-RER Document 16 Filed 05/21/19 Page 1 of 1 PageID #: 55



                                  ADAM J. FISHBEIN, P.C.
                                        ATTORNEY AT LAW
                                      735 Central Avenue
                                   Woodmere, New York 11598
                                                                   Telephone 516 668 6945
                                                                   fishbeinadamj@gmail.com




                                     May 21, 2019


VIA ECF
The Honorable Ramon E. Reyes
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE:    Kraus et al v. MRS
       17 CV 3572 (ARR) (RER)

Dear Magistrate Judge Reyes:

I represent the plaintiff in the above matter. With consent of my adversary, we hereby request an
adjournment of the conference scheduled for May 23, 2019. While the Second Circuit has spoken
on certain issues concerning the representation of the amount of a debt, I have been considering
whether to seek to amend the complaint. Plaintiff requests that the conference be adjourned for
perhaps thirty days plaintiff to draft an amended complaint and propose same to opposing counsel
so we can determine the direction of the matter and whether it will be resolved.

Thank you for the Court’s consideration of the foregoing.


Yours faithfully,

/s/
Adam J. Fishbein

Cc:    Counsel of Record
